          Case 1:19-cv-00004-PEC Document 5 Filed 01/03/19 Page 1 of 1




     In the United States Court of Federal Claims

                                        Case No.: 19-4 C
                                     Filed: January 3, 2019




JUSTIN TAROVISKY, et al.
                                                        NOTICE OF REASSIGNMENT TO:
v.                                                      Judge Patricia E. Campbell-Smith

THE UNITED STATES




       Pursuant to Rule 40.1 of the Rules of the United States Court of Federal Claims, this case
has been reassigned to the above judge.




                                                    _______________________
                                                    Lisa L. Reyes
                                                    Clerk of Court
